DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 January 2021 was filed after the mailing date of the Notice of Allowability on 29 October 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “a base configured to be worn on a body part of the human; a force-applying mechanism coupled with the base; and a haptic feedback apparatus, for providing the haptic feedback to the human, coupled with the base at a location corresponding to a finger of the human, the haptic feedback apparatus comprising a lever supported by a frame and coupled with the force- applying mechanism, the lever positioned to pivot about the frame and apply pressure on a surface of the body part when a force is applied by the force applying mechanism”.

Regarding claim 17, this claim is also allowed as it incorporates limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Keller et al. US Patent Application Publication No. 2017/0160807 teaches resisting user movement using actuated tendons.

2.	Wang et al. US Patent Application Publication No. 2020/0012345 teaches finger beam for generating haptic feedback.

3.	Zeitler US Patent Application Publication No. 2017/0371416 teaches haptic devices and methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

March 13, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633